Citation Nr: 9906318	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-31 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for sinusitis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1996 RO rating decision that denied service 
connection for sinusitis.  The veteran submitted a notice of 
disagreement in September 1997, and the RO issued a statement 
of the case in September 1997.  The veteran submitted a 
substantive appeal in October 1997.


FINDING OF FACT

Sinusitis had its onset in service.



CONCLUSION OF LAW

Sinusitis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 (1998).
 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1969 to August 
1973.

Service documents show that the veteran was a member of the 
United States Air Force, and that he was awarded the National 
Defense Service Medal and the Air Force Good Conduct Medal.

Service medical records at the time of the veteran's entry 
and at separation from service report normal sinuses.

Service medical records of the veteran's treatment in 1970 
show that the veteran complained of sinus pain and that the 
examiner's impression at that time was left maxillary 
sinusitis.

Service medical records of the veteran's treatment in 1971 
show that the veteran complained of sinus pain while flying 
and that he underwent a sinus series examination.  The 
examiner's impression at that time was right maxillary 
sinusitis, and a diagnosis of acute sinusitis was confirmed 
by sinus films.

Records from a Dr. Dillman show that the veteran reported a 
history of frontal sinus infections while discussing a 
different complaint in February 1975.  Records from Internal 
Medicine Associates of the Southern Tier show that the 
veteran, describing a recent headache problem in April 1983, 
said that it began as sinus congestion.

Other post-service medical records in the claims folder show 
a continuity of treatment for sinus problems from 1993 to 
1999.  An x-ray of the veteran's sinuses taken in July 1995 
revealed evidence of chronic sinusitis predominantly 
involving the right maxillary sinus.

In correspondence submitted by a private physician in 
February 1999, it was noted that the veteran suffers from 
acute sinus infections.  Based upon information reported by 
the veteran, the physician traced the veteran's sinus history 
to his service in the United States Air Force.  It is the 
physician's belief that assignment to tactical air training 
squadrons in service was the causative factor of the 
veteran's sinusitis.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records of the veteran's 
entry report normal sinuses, and the Board presumes the 
veteran to have been in sound condition in 1969.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).

Service medical records reveal that the veteran was treated 
for sinusitis in 1970 and again in 1971, and that the veteran 
was diagnosed with acute sinusitis.  At separation from 
service in 1973, service medical records show normal sinuses.

Post-service medical records show evidence of sinus problems 
in 1975 and 1983, a continuity of treatment for sinus 
problems from 1993 to 1999, and present evidence of chronic 
sinusitis in 1995.  

Correspondence from the veteran's private physician in 1999 
reveals that the veteran has acute sinus infections and a 
reported history of sinusitis that began in service.  The 
Board finds the physician's statement that the veteran's 
sinusitis was causally related to his tactical air training 
in service credible, in light of all evidence in the record.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's sinusitis had its onset in service.  Under the 
circumstances, the veteran prevails as to his claim for 
service connection for sinusitis with application of the 
benefit of the doubt in his favor.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for sinusitis is granted.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


